DETAILED ACTION
1.	Claims 2, 4, 6, 8, 10, 12, 14 and 16 are pending in this examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission has been entered. 
Response to Arguments
5.	Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.  
Claim Rejections - 35 USC § 103
6.1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

6.2.	Claims 2, 6, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 20120028661 to Fang et al (“Fang”) in view of US Patent Application No. 20100173630 to Han et al (“Han”).
 	As per claim 2, Fang discloses a method performed by a first network entity in a communication system, the method comprising: receiving, from a first base station a location report message including a cell  identifier of a cell associated with the first base station and a cell identifier of a primary cell associated with a second base station the cell identifier of the primary cell being received from the second base station([0110], also see [0116], [0120]);
identifying a location of a terminal based on the location report message; and   performing a mobility management for the terminal based on the location of the terminal wherein the terminal is connected to both the first base station and the second base station ([0110], [0224], [0253]); a transceiver; and a controller coupled with the transceiver ([0052]).
Fang do not explicitly disclose however in the same field of endeavor, Han discloses the global identifier cell and other cell ([0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Fang with the teaching of Han by including the feature of the global identifier, in order for Fang’s system for an efficient method for user equipment (104) to identify when it is in proximity to an assigned femtocell (108) in order to be handed over to a femtocell from a macro cell. As the user the equipment moves within a macro cell (106) that is defined by a serving base station (102), it is determined (202) that it is in the range of or in proximity to the femtocell to which it is registered or subscribed.  Additionally, to reduce the number of futile attempts that are made for user equipment to connect to inaccessible femtocells. Since a macro cell may have a large number of femtocells within its operating area, it is difficult to include all the femtocells into its neighbor list. Moreover, a tracking area within a macro cell may include a large number of femtocells, and it is not desirable to send paging packets to user equipment through a femtocell that the user equipment cannot access. (Han).

Claims 6, 10 and 14 are rejected for similar reasons as stated above.

6.4.	Claims 4, 8, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fang and Han as applied to claim above, and in view of US Patent Application No. 20120307795 to Takahashi et al (“Takahashi”).
 As per claim 4, the combination of Fang and Han discloses the invention as described above. Fang and Han do not explicitly disclose however in the same field of endeavor, Takahashi discloses the method of claim 2, wherein the location report message is received in case that a serving cell of the terminal is changed. (Takahashi, [0007]-[0008]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Fang with the teaching of and Han/Takahashi by including the feature of the handover, in order for Fang’s system providing a mobile communication method and a gateway device, by which it is possible to reduce handover control in which a mobile switching center MME is involved and to directly perform handover control between different gateway devices HeNB-GW, even when a radio base station HeNB managing a handover destination cell and a radio base station HeNB managing a handover source cell are accommodated in the different gateway devices HeNB-GW (Takahashi, [0004]).

Claims 8,12 and 16 are rejected for similar reasons as stated above.


7.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art discloses many of the claim features (See PTO-form 892).

a). US Patent Application No. 20110098048  to Zhang et al. discloses a method for reporting location information of user is disclosed in the present invention, which is configured for achieving the report of a location information of User Equipment (UE) during the procedure that UE is handed over to another serving cell, and includes the following steps: a source evolved Node Base (eNB) initiates a handover procedure; during the handover procedure, the source eNB sends the location reporting information to a target eNB, the target eNB acquires the location information of UE based on the location reporting information and reports it to a Mobility Management Entity (MME) corresponding to the target eNB. According to the present invention, it is possible for the source eNB to notify the target eNB based on a handover request of UE that the target eNB should report the location information after the UE is handed over to another serving cell, so that the target eNB can report the location information of UE to MME during the handover procedure of the serving cells. The present invention simplifies the signalling flow and is simple to be implemented.

b). US Patent Application No. 20130070710 to Guo discloses a method, a system and an apparatus of location-based machine-to-machine communication are disclosed. The method includes: a network device receives a first service request sent by an MTC server and intended for obtaining service data of a first service in a first area, where the network device uses a first terminal identifier to trigger first MTC devices that execute the first service in the first area to access a network, and the first MTC devices share the first terminal identifier and first subscription information; the network device receives the service data of the first service reported by the first MTC devices after the first MTC devices access the network as triggered; and the network device sends the service data to the MTC server. Embodiments of the present invention can save storage space and bearer resources of the network side and reduce network overhead, device overhead and air interface resource consumption.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HARUNUR . RASHID
Primary Examiner
Art Unit 2497


/HARUNUR RASHID/Primary Examiner, Art Unit 2497